Citation Nr: 0706324	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  06-39 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
sensorineural hearing loss with an evaluation of zero 
percent, effective September 7, 2005.


FINDING OF FACT

VA audiometric test results conducted in February 2006 show 
that the veteran had level IV hearing in his right ear and 
level II hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in September 2005, 
regarding his service connection claim for bilateral hearing 
loss.  That correspondence specifically advised him of the 
information and evidence necessary to substantiate his claim; 
informed him of his and VA's respective responsibilities in 
obtaining evidence in support of his claim; and suggested 
that he submit any pertinent evidence in his possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A letter was sent to the veteran in June 2006 
providing the information required by Dingess.
 
VA's General Counsel has held that where section 38 U.S.C.A. 
§ 5103(a) notice is given regarding an original service 
connection claim, VA is not required to provide additional 
notice concerning the "downstream" issues such as 
entitlement to a higher initial rating.  See VAOPGCPREC 8-
2003.  Moreover, in Dingess, the Court declared, 

In cases where service connection has been granted 
and an initial disability rating and effective date 
have been assigned, the typical service-connection 
claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice 
is intended to serve has been fulfilled.

Id. at 491.  Therefore, no further 38 U.S.C.A. § 5103 notice 
is required with respect to this claim.  

The file includes VA, private, and service medical records.  
The Board is unaware of any outstanding medical records; as 
such, the Board finds that VA's duty to assist in obtaining 
VA and private medical records has been fulfilled.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

In his statements and testimony, the veteran asserts that his 
hearing loss is very disabling and warrants a compensable 
evaluation.  In an April 2006 rating decision, the RO granted 
service connection for bilateral sensorineural hearing loss 
and assigned the current noncompensable evaluation under 
Diagnostic Code 6100.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

The veteran's bilateral hearing loss is evaluated under 
Diagnostic Code 6100 of the Rating Schedule.  Evaluations of 
defective hearing under this code range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In February 2006, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
50
65
70
LEFT

30
50
60
65

Pure tone threshold levels averaged 54 decibels for the right 
ear and 51 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in his 
right ear and 84 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level IV hearing in his right ear and level II hearing in his 
left ear, which warrants a noncompensable evaluation under 
Diagnostic Code 6100. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's bilateral sensorineural hearing loss warrants a 
compensable schedular evaluation.  As such, entitlement to a 
compensable schedular evaluation is not warranted.  

The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of an initial compensable evaluation on an extra-schedular 
basis, and indeed, neither the veteran nor his representative 
has identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment for any period since the grant 
of service connection.  Moreover, the condition is not shown 
to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A compensable schedular rating for bilateral hearing loss is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


